Citation Nr: 0915384	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-41 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
osteoarthritis, left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post rotator cuff tear with tendonitis, 
left shoulder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1977 to February 
1981, and unconfirmed active service from November 1986 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for osteoarthritis, left knee, and status post 
rotator cuff tear with tendonitis, left shoulder and assigned 
both disabilities noncompensable evaluations, effective 
November 1, 2002. 

In an October 2004 rating decision, the RO increased the 
Veteran's status post rotator cuff tear with tendonitis, left 
shoulder rating to 10 percent, with an effective date of 
November 1, 2002.  Since this increase for status post 
rotator cuff tear with tendonitis, left shoulder, did not 
constitute a full grant of the benefits sought, and the 
Veteran has not contended otherwise, the increased rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  Additionally, because the Veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found -- a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
Veteran's service-connected osteoarthritis, left knee, is 
characterized by subjective complaints of pain and no 
limitation of motion prior to May 19, 2008; thereafter, the 
Veteran's service-connected osteoarthritis, left knee, is 
characterized by subjective complaints of pain and slight 
limitation of motion with objective evidence of painful 
motion, but not by objective findings of recurrent 
subluxation or lateral instability.

2.  The Veteran's service-connected status post rotator cuff 
tear with tendonitis, left shoulder was characterized by a 
slight decrease in active and passive range of motion, 
accompanied by pain, but with no evidence of nonunion and/or 
loose movement of the clavicle or scapula, moderate deformity 
of the humerus, or ankylosis of the scapulohumeral 
articulation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
osteoarthritis, left knee, have not been met prior to May 19, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5010 
(2008).

2.  The criteria for an initial rating of 10 percent and no 
higher for osteoarthritis, left knee, have been met as of May 
19, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 
5010 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for status post rotator cuff tear with tendonitis, left 
shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5019, 5200, 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for osteoarthritis of 
the left knee and rotator cuff tear, left shoulder.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Analysis

Left Knee

As the Veteran has appealed her initial evaluation closely 
following her retirement from service, a review of the claims 
file necessitates a review of her service treatment records 
and the two VA examinations.

Of significance in her service treatment records is a May 
1996 routine Report of Physician Examination which found her 
lower extremities clinically normal.  This report was 
accompanied by a May 1996 Report of Medical History on which 
the Veteran indicated in the negative for "trick" or locked 
knee.  A December 1998 x-ray study of the left knee, after 
the Veteran had complained of knee pain for three months 
after running and increased laxity, found no evidence of 
fracture, dislocation, significant arthritis or other active 
pathology.  The impression was of a normal knee.  The Veteran 
sought treatment again for left knee pain in 1999.  A March 
1999 MRI study found fissuring of the patellar articular 
cartilage, and by October 1999 she received a temporary 
profile for a degenerative left knee.  An August 2000 Report 
of Medical Examination found lower extremities clinically 
abnormal.  The examiner's notation indicated both knees had 
full range of motion, with significant patellar crepitus more 
so in the left knee, though no visible swelling.  The summary 
of diagnoses listed "RPPS" (retropatellar pain syndrome) 
and "PFPS" (patellofemoral pain syndrome) for the left 
knee.  On her August 2000 Report of Medical History, the 
Veteran indicated in the negative for "trick" or locked 
knee.  A November 2000 orthopedic consultation noted for her 
left knee patellar crepitus, no effusion, no laxity, and 130 
degrees range of motion.  On a May 2002 Report of Medical 
History prepared for retirement the Veteran indicated in the 
affirmative for knee trouble (locking, giving out, pain).  
The Report of Medical Examination, dated September 2002 and 
prepared for retirement, found lower extremities clinically 
normal, though osteoarthritis for both knees was noted.

The Veteran was afforded a June 2003 fee-based VA general 
examination.  The examiner noted her complaints of gradually 
worsening pain.  Upon objective examination the examiner 
found flexion to 140 degrees; extension of zero degrees; 
drawer test within normal limits, as was the McMurray test, 
and a slight amount of crepitus on the range of motion 
examination.  The diagnosis was osteoarthritis.  The x-ray 
study was negative.

A private November 2004 treatment report contains a complaint 
of left knee pain.  This report noted her complaint of left 
knee pain that was worse than the other knee.  The assessment 
was mild osteoarthritis in both knees.   

The Veteran was afforded a May 2008 fee-based VA examination.  
The examiner noted the Veteran's complaints of left knee 
pain, weakness, giving away, and fatigue, though no 
stiffness, swelling, heat, redness, lack of endurance, 
locking or dislocation.  The Veteran did not report any 
employment affected by the left knee.  Upon objective 
examination, the examiner found range of motion for the left 
knee to be 130 degrees flexion, and zero degree extension, 
though pain occurred at 130 and zero degrees.  The examiner 
found no locking pain, genu recurvatum or crepitus.  After 
repetitive use the left knee was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
The anterior and posterior cruciate ligaments stability test 
was within normal limits, as was the medical and lateral 
collateral ligaments stability test and the medial and 
lateral meniscus test.  The diagnosis was left knee 
osteoarthritis with internal derangement, based on subjective 
complaints of knee pain and objectively observed pain on 
range of motion.   

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008).  Under Diagnostic Code 5260, flexion of the 
leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
initial compensable evaluation prior to the May 19, 2008 fee-
based VA examination.  Before May 19, 2008, the Veteran's 
knee disability was manifested by complaints of pain with 
normal range of motion and x-ray findings.  Additionally, 
McMurray's and Drawer's tests were negative.  See 2003 VA 
examination report.  Given the completely normal findings 
associated with the Veteran's left knee at this time, even 
when considering her complaints of pain, the criteria for the 
assignment of a compensable evaluation are not met.  See 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2008).

However, in light of the May 2008 examiner's findings of a 
slight limitation of motion and objective evidence of pain, 
the Board finds an evaluation of 10 percent and no greater is 
warranted on the date of examination.  See 38 C.F.R. § 3.400 
(2008).  At the outset, the Board acknowledges that the RO 
rated the Veteran's knee disability under Diagnostic Codes 
5010 and a review of the record reveals that the Veteran's 
disability picture is synonymous with the criteria set forth 
in 5010-5003 and the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.

In this regard, the Veteran has osteoarthritis of the left 
knee with pain and slight limitation of motion.  As noted, 
under Diagnostic Code 5003, a rating of 10 percent is 
assigned for each major joint (including the ankle and the 
knee) or group of minor joints affected by limitation of 
motion if that limitation of motion is objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Thus, a 10 percent rating for 
the left knee disability is warranted under the criteria of 
Diagnostic Code (DC) 5010 in light of the findings of the May 
19, 2008 examination.  That examiner found the Veteran's left 
knee had a range of motion to 130 degrees flexion and the 
examiner concluded his report noting the objective evidence 
of pain.  The Board notes the Veteran's left knee has 
worsened as evidenced by the 140 degree extension recorded in 
the June 2003 VA examination.   

However, a review of the competent and credible medical 
reports fails to reveal any evidence of instability, or any 
evidence of symptoms that more nearly approximate the 
criteria for the assignment of a higher or a separate rating 
under DC 5257.  In fact, the evidence does not support the 
contention that the Veteran has any recurrent subluxation or 
instability of the left knee.  Although the May 2002 Report 
of Medical History indicated positive "knee trouble", there 
was no objective findings of laxity.  Further, the June 2003 
VA examiner found no evidence of instability or weakness, and 
the May 2008 examiner reported no instability or recurrent 
subluxation.  The Veteran submitted no treatment records 
other than a private 2004 entry which recorded her complaint 
of pain.  Such clinical findings establish that the Veteran 
does not, in fact, have any recurrent subluxations or lateral 
instability in the left knee.  Thus, the Veteran's service-
connected left knee disability does not warrant a compensable 
evaluation under DC 5257.

At this time, the Board notes that VA's General Counsel has 
advised that a claimant who has arthritis and instability of 
the knee may be rated separately, without pyramiding under 38 
C.F.R. § 4.14.  See VAOPGCPREC 23-97.  However, as 
demonstrated above, a compensable rating is not warranted 
under Diagnostic Code 5257 with respect to the Veteran's left 
knee disability, as there have been no objective findings of 
instability or subluxation.

Further, the Veteran's left knee disability symptoms also do 
not more nearly approximate the criteria for the assignment 
of a higher or separate evaluation under DC 5260 or 5261.  
During the June 2003 VA examination, the Veteran demonstrated 
flexion to 140 degrees and zero degrees of extension, with no 
objective finding of pain having a functional impact.  In May 
2008, the Veteran's left knee flexion was limited to 130 
degrees with pain and extension to zero degrees with pain.  
While the Veteran's left knee exhibits some limitation of 
motion, it is not sufficient to warrant a compensable rating 
under Diagnostic Code 5260 or 5261.

The Board has considered whether an increased rating may be 
available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or painful motion under 38 C.F.R. § 4.59.  However, 
while there is evidence of functional loss due to painful 
motion, the currently assigned 10 percent rating after May 
19, 2008 adequately compensates the Veteran for the level of 
impairment demonstrated given the absence of a large 
quantifiable diminution in range of motion.  As noted above, 
even with the Veteran's complaints of pain, her limitation of 
motion still does not meet the criteria for noncompensable 
ratings under DCs 5260 and 5261.  Therefore, an increased 
rating is not warranted in this regard.

The Board has also considered whether the Veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  As previously stated, 
the Board notes that the Veteran demonstrated flexion to 140 
and 130 degrees, and normal extension during both VA 
examinations.  She does not have ankylosis or compensably 
disabling limitation of flexion or extension associated with 
her left knee.  In addition, as noted previously, the 
Veteran's ligaments are shown to be stable.  Moreover, there 
is no evidence showing she has ever been diagnosed with the 
impairment of the tibula and fibula or genu recurvatum or has 
had removal of the semilunar cartilage.  Therefore, 
Diagnostic Codes 5256, 5259, 5262, and 5263 do not assist the 
Veteran in obtaining a higher evaluation.  With regard to 
Diagnostic Code 5258, there is no evidence of any recurrent 
dislocation of the semilunar cartilage.  Therefore, rating 
under this code would also be inappropriate.

It is noted that in Fenderson, the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  The Board finds that a "staged 
rating" is appropriate in this case.  The sole evidence of a 
distinct time period where the service-connected disability 
exhibits symptoms that would warrant a different rating, as 
discussed above, is the period after the May 19, 2008 
examination.

The Veteran is competent to report her symptoms; however, to 
the extent that she has asserted she warrants more than a 10 
percent evaluation for her left knee disability, the 
objective clinical findings simply do not support her 
assertions.  The evidence shows that the Veteran is 
appropriately rated under Diagnostic Code 5010-5003, and that 
the criteria for a higher or a separate rating under any 
other DC have not been met, prior to the VA examination of 
May 19, 2008.  The appeal for that matter is denied.  
Thereafter, the Veteran's service-connected left knee 
warrants a 10 percent evaluation, and so the appeal is 
granted only to that extent.  .

Left Shoulder

The Veteran has contended that her status post rotator cuff 
tear with tendonitis, left shoulder, currently bearing a 10 
percent evaluation, is "the same" as her right shoulder, 
which has already been evaluated at 20 percent.  See November 
2003 Notice of Disagreement.  

The normal range of motion of the shoulder is flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  The Board further notes that, under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor (non-dominant) upper extremities for 
rating purposes.  In the instant case, the Veteran's left 
shoulder has the distinction of being considered the minor 
upper extremity, as the Veteran is right handed.  See May 
2008 VA examination report.

A review of the Veteran's service treatment records finds an 
August 1998 x-ray study, ordered for the Veteran's complaint 
of years of shoulder pain.  The x-ray study found mild 
degenerative joint disease in AC (acromioclavicular) joint, 
though no evidence of fracture, dislocation, significant 
arthritis or other active pathology.  In March 2000 she 
endured an arthroscopy and the surgical debridememt of a slap 
tear.  The August 2000 Report of Medical Examination noted 
the March surgery and reported good range of motion with 
positive crepitus with the range of motion.  In a February 
2001 treatment entry the Veteran complained the left shoulder 
was irritated by movement and felt "sloppy", though there 
was no stiffness and no dislocation.  On the May 2002 Report 
of Medical History prepared for retirement the Veteran 
indicated she felt pain and had had three surgeries on her 
left shoulder in service.  The September 2002 Report of 
Medical Examination also prepared for her retirement found 
the left shoulder clinically abnormal; the examiner noted the 
left shoulder was weak in all planes of motion and the 
examiner summarized the three surgeries as unsuccessful.  

The Veteran was afforded a June 2003 fee-based general VA 
examination.  The examiner noted the well-healed scars and 
found the left shoulder to have 120 degrees flexion, 
abduction of 120 degrees, and external and internal rotation 
of 90 degrees each.  The examiner found no ankylosis.  The 
examiner noted the range of motion was limited by pain.  An 
x-ray study found possible widening of the acromioclavicular 
joint and no acute fractures.   

A November 2003 treatment report from a non-VA facility noted 
her complaint of left shoulder pain.  Her left shoulder 
flexion was 170 degrees, abduction was 90, and "ext" 
(external rotation) was 50 degrees.  Also dated November 2003 
was a private therapy clinic report that noted her left 
shoulder was now painful.  This report listed ranges of 
motion for the left shoulder:  115 active flexion (with 
pain), 110 active abduction (with pain); and external 
rotation 45 (with pain).   

A November 2004 treatment report from a non-VA facility noted 
her left shoulder forward flexion at 140 degrees with pain 
and her abduction at 110 degrees with pain.  There are no 
further treatment reports for the left shoulder.

In May 2008 the Veteran was afforded another fee-based VA 
examination.  The examiner noted the Veteran is right-hand 
dominant, and that she reported weakness and lack of mobility 
and denied stiffness, swelling, heat, redness, giving-away, 
and dislocation.  The pain was constant.  The Veteran 
reported she cannot lift her arm above 25 degrees, golf, swim 
or lift weights.  Upon objective examination the examiner 
noted the left shoulder had tenderness, though no signs of 
edema, effusion, weakness, heat or guarding of movement.  The 
range of motion was 160 degrees flexion, at the same point 
pain occurs; 160 degrees abduction, again which is the same 
point pain occurs; and external and internal rotation at 90 
degrees respectively.  The examiner found the left shoulder 
was not additionally limited by pain, fatigue or weakness 
after repetitive use.  An x-ray study found mild degenerative 
changes, and the AC joint appeared slightly widened.

Pursuant to applicable law and regulation, the Veteran's 
service-connected left shoulder disability has been rated 
under Diagnostic Code 5201, Arm, Limitation of Motion.  A 20 
percent evaluation is warranted where there is a limitation 
of (minor) arm motion at shoulder level, or to midway between 
the side and shoulder level, with a 30 percent evaluation 
requiring demonstrated evidence of a limitation of (minor) 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a 
and Part 4, Code 5201 (2008).

A 10 percent evaluation is warranted where there is evidence 
of malunion of the (minor) clavicle or scapula, or nonunion 
without loose movement.  A 20 percent evaluation, under those 
same laws and regulations, requires demonstrated evidence of 
nonunion of the clavicle or scapula, with accompanying loose 
movement, or, in the alternative, dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a and Part 4, Code 5203 (2008).

A 20 percent evaluation would, similarly, be indicated where 
there was evidence of malunion of the humerus, with moderate 
and/or marked deformity, or frequent or infrequent episodes 
of recurrent dislocation of the humerus at the scapulohumeral 
joint, with guarding of movement only at the shoulder level, 
or of all arm movements.  38 C.F.R. § 4.71a and Part 4, Code 
5202 (2008).

Finally, a 20 percent evaluation is warranted where there is 
evidence of favorable ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees, where the veteran 
was able to reach both her mouth and head.  38 C.F.R. § 4.71a 
and Part 4, Code 5200 (2008).

Based on the aforementioned, the Board finds that since the 
Veteran's retirement from service, the Veteran's service-
connected left shoulder disability was no more than 10 
percent disabling.  More to the point, there is no indication 
that the Veteran has exhibited a limitation of left arm 
motion sufficient to warrant the assignment of a greater than 
10 percent evaluation, an evaluation assigned in 
consideration of her pain.  Even by the May 2008 examination, 
the Veteran's left shoulder was found to have some limitation 
of motion (160 degrees), but that does not equate to her arm 
being limited to the shoulder level. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected left 
shoulder is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  Although the Veteran reported 
pain and weakness, there was no local warmth, redness, or 
indication of effusion or crepitus.  While the Board 
acknowledges her contentions that her daily activities were 
affected in that she could not play golf, swim or lift 
weights, and the May 2008 examiner recommended against 
lifting and doing overhead work, the Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's service-connected left shoulder.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.

The Board also notes that there is no evidence of ankylosis, 
deformity, dislocation, nonunion, or malunion of the clavicle 
or scapula.  Thus, a higher rating in this regard is not 
warranted.

Diagnostic Code 5203 involves malunion or nonunion of the 
clavicle and scapula.  The record does not reflect that the 
Veteran currently has nonunion of the clavicle and scapula so 
as to warrant a rating in excess of 10 percent.

The Board also points out that there is no evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
humerus.  As such, Diagnostic Codes 5200 and 5202 are, 
likewise, not applicable for evaluating the Veteran's 
service-connected left shoulder disability.

Accordingly, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
10 percent for her service-connected left shoulder 
disability.  The Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
for increase, that doctrine is not applicable in the instant 
appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in the 10 percent 
evaluation which compensates for limitations of flexion with 
pain.  The Board finds the Diagnostic Code adequately 
addresses the Veteran's symptoms.  The Veteran has not 
claimed hospitalization or loss of time at employment because 
of her left shoulder disability.  As such, the diagnostic 
code for the Veteran's service-connected disability 
adequately describes the current disability levels and 
symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.


Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of her claim such that any notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, for both periods 
of service.  The VA assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations in June 
2003 and May 2008, obtained medical opinions as to the 
severity of her disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file, 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

Entitlement to an initial, compensable evaluation for 
osteoarthritis, left knee, before May 19, 2008 is denied.

Entitlement to an evaluation of 10 percent and no higher for 
osteoarthritis of the left knee effective May 19, 2008 is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an initial evaluation in excess of 10 percent 
for status post rotator cuff tear with tendonitis, left 
shoulder, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


